EXAMINER’S AMENDMENT/COMMENT

Response to Arguments
	Applicant’s arguments, see pages 5-6, filed 2020.12.17, with respect to the drawing objection and the 35 U.S.C. §112 rejection of claim 3 have been fully considered and are persuasive.  The drawing objection and the rejection of claim 3 have been withdrawn. 
The 35 U.S.C. §103 rejection of claims 1-12 is withdrawn in view of the amendments to the claims.
Drawings
The drawings received 2020.01.21 are acceptable.

Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-12 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Todd Newton/
Primary Examiner
Art Unit 3745

/J. Todd Newton/
Primary Examiner, Art Unit 3745
10-Feb-21 11:48:08 AM